DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 4 SEP 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the contents” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 14-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 
With respect to claim 14:
Claim 14 is drawn to an abstract idea without significantly more. The claims recite receiving a personal identification number (PIN) from a user of a hardware wallet, decrypting a PIN stored in the hardware wallet and comparing the decrypted PIN with the PIN received from the user, receiving a fingerprint from the user of the hardware wallet, decrypting fingerprint information stored in the hardware wallet and comparing the decrypted fingerprint information with the fingerprint received from the user, and creating a master key. 
The limitations of receiving a personal identification number (PIN) from a user of a hardware wallet, comparing the PIN with the PIN received from the user, receiving a fingerprint from the user of the hardware wallet, comparing the fingerprint information with the fingerprint received from the user, and creating a master key, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – hardware wallet, decrypting, and master key. The hardware wallet, decrypting, and master key are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The carbon key and the hardware wallet are just configured to perform the series of steps that can be done mentally or manually, without any technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 15-20:
Dependent claims 15-20 include additional limitations, for example, establishing a communication link between a hardware wallet and a software application, associating a beneficiary with the hardware wallet, storing beneficiary information with a digital identity and asset management service, storing beneficiary information in a carbon key, storing the carbon key with the digital identity and asset management service, and authenticating a carbon key, but none of these limitations are deemed significantly more than the abstract idea because, as 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh et al. (US 20190251524 A1; hereinafter Sadrizadeh) in view of Maim (US 20200387893 A1; hereinafter Maim).
With respect to claim 1:
	Sadrizadeh teaches
An apparatus comprising: (See at least Sadrizadeh: Abstract)
a carbon key configured to store at least one authentication factor associated with a user; (By disclosing, the hardware encryption device 22 includes two hardware chips. Secure MGU is a tamper resistant chip that is generally used for storing cryptographic information. See at least Sadrizadeh: paragraph(s) [0027]-[0028], [0037] & [0039]-[0040])
a hardware wallet configured to communicate with the carbon key, the hardware wallet including: (By disclosing, the hardware encryption device 22 includes two hardware chips. Chip one is a standard I/O microcontroller such as but not limited to a STM32 microcontroller. This part is in charge of input and output signals and does not store the private key. The other part of the PCB that stores the private key and interactions with the STM MCU through the 10 pins is called Secure Microcontroller Units (ST MCU). See at least Sadrizadeh: paragraph(s) [0017], [0024] & [0026]-[0027])
a fingerprint sensor configured to scan a fingerprint of the user; (By disclosing, the hardware encryption device 22 can optionally include a touchscreen 28 or other screen for communicating information to the user, receiving password or biometric information (e.g., a fingerprint--although a separate biometric reader may be included), and 
a display configured to receive a personal identification number (PIN) from the user; and (In addition to the above and by further disclosing, a personal identification (PIN) code can be entered on the device as a backup authentication method. See at least Sadrizadeh: paragraph(s) [0020] & [0032])
a system on chip (SOC) configured to authenticate the carbon key, the fingerprint, and the PIN, wherein the SOC is further configured to sign a transaction based on authentication of at least two of the carbon key, the fingerprint, and the PIN. (In addition to the above and by further disclosing, the hardware encryption device 22 is equipped with biometric sensors such fingerprint, or eye detection to authenticate and sign the transaction. The sensors are installed on the hardware encryption device 22. See at least Sadrizadeh: paragraph(s) [0027]-[0030] & [0032])
	However, Sadrizadeh does not teach explicitly ...system on chip (SOC).
Maim, directed to methods and systems for executing smart contracts in secure environments and thus in the same field of endeavor, teaches ...system on chip (SOC). (By disclosing, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh to incorporate the methods and systems for executing smart contracts in secure environments teachings of Maim for the benefit of enabling the execution of smart contracts to be connected with the real world, while preserving the security of this execution, using a secure system-on-chip (SoC). (See at least Maim: paragraph(s) [0138]-[0139])
With respect to claim 2:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the carbon key is configured to store the user's fingerprint and the user's PIN. (By disclosing, transactions are signed by the hardware 
With respect to claim 3:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the hardware wallet is configured to store private keys for crypto currency associated with the user. (By disclosing, the hardware encryption device 22 stores the cryptocurrency private key or keys. See at least Sadrizadeh: paragraph(s) [0024] & [0027])
With respect to claim 4:
	Sadrizadeh and Maim teach the apparatus of claim 3, as stated above.
Sadrizadeh further teaches wherein the transaction signed by the SOC is a transfer of crypto currency assets from the hardware wallet to a destination device. (By disclosing, the application installed on the smartphone 26 receives the user in destination cryptocurrency address and the amount of funds to be 
With respect to claim 5:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the hardware wallet is further configured to associate a beneficiary with the hardware wallet. (By disclosing, when the recipients address (beneficiary) and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: paragraph(s) [0024] & [0032])
With respect to claim 8:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the SOC can sign the transaction without establishing communication with any external system. (By disclosing, receiving cryptocurrency does not require the hardware encryption device 22 to be connected. See at least Sadrizadeh: paragraph(s) [0032])
With respect to claim 9:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
 wherein the SOC includes a general purpose core and a secure core. (By disclosing, the hardware encryption device 22 includes two hardware chips. See at least Sadrizadeh: paragraph(s) [0027]) 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh in view of Maim, as applied to claim 1, and in further view of Fok et al. (US 20200013052 A1; hereinafter Fok).
With respect to claim 6:
	Sadrizadeh and Maim teach the apparatus of claim 5, as stated above.
Sadrizadeh further teaches wherein the beneficiary has a fingerprint and a PIN associated with the hardware wallet. (As stated above with respect to claim 1, see at least Sadrizadeh: paragraph(s) [0029] & [0032])
	However, Sadrizadeh and Maim do not teach wherein the beneficiary has a fingerprint and a PIN associated with the hardware wallet.
	Fok, directed to offline cryptocurrency wallet with secure key management and thus in the same field of endeavor, teaches wherein the beneficiary has a fingerprint and a PIN associated with the hardware wallet. (By disclosing, the process may send (at 850) a transaction request to the smart wallet 110 of some embodiments. Such a request may include, for instance, a recipient address (and/or other appropriate identifying information). See at least Fok: paragraph(s) [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh and Maim to incorporate the offline cryptocurrency wallet with secure key management teachings of Fok for the benefit of providing a smart cryptocurrency wallet device that is able to process transactions without exposing private key information. (See at least Fok: paragraph(s) [0030])
With respect to claim 7:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
	Sadrizadeh further teaches wherein the hardware wallet is further configured to communicate with a digital identity and asset management service via a software application on a computing device. (By disclosing, the system 20 (or company or organization that controls or manages the system) knows the mapping between each hardware encryption device 22 and that unique salt. See at least Sadrizadeh: paragraph(s) [0042]; Fig. 1)
wherein the hardware wallet is further configured to communicate with a digital identity and asset management service via a software application on a computing device. (By disclosing, the smart wallet 110 may receive firmware updates from a server 130 associated with the wallet service. See at least Fok: paragraph(s) [0036])
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh in view of Maim, as applied to claim 1, and in further view of Patin (US 20190245688 A1; hereinafter Patin).
With respect to claim 10:
	Sadrizadeh and Maim teach the apparatus of claim 1, as stated above.
	However, Sadrizadeh and Maim do not teach wherein the SOC is further configured to apply user entropy to harden the security level of the derivation process associated with translating words to a master key.
	Patin, directed to technologies for private key recovery in distributed ledger systems and thus in the same field of endeavor, teaches wherein the SOC is further configured to apply user entropy to harden the security level of the derivation process associated with translating words to a master key. (By disclosing, the processor is configured to augment (translate) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh and Maim to incorporate the technologies for private key recovery in distributed ledger systems teachings of Patin for the benefit of augmenting the user-specified recovery information with a system-generated random number (such as a cryptographic "salt") prior to generating the original private key to enhance security of the private key. (See at least Patin: paragraph(s) [0016])
Examiner’s Note: 
The limitations “to harden the security level of the derivation process associated with translating words to a master key” in claim 10, lines 1-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of 
With respect to claim 11:
	Sadrizadeh, Maim, and Patin teach the apparatus of claim 10, as stated above.
	Patin, in the same field of endeavor, further teaches wherein the user entropy includes a passphrase provided by a user. (By disclosing, the recovery information comprises a user-specified password, passphrase, PIN code, etc. See at least Patin: paragraph(s) [0012])
With respect to claim 12:
	Sadrizadeh, Maim, and Patin teach the apparatus of claim 11, as stated above.
	Patin, in the same field of endeavor, further teaches wherein the SOC is further configured to generate a seed phrase based on the passphrase provided by the user and a random number generated by a random number generator. (By disclosing, the recovery information comprises a user-specified password, passphrase, PIN code, etc., and the processor is configured to augment the user-specified recovery information with a system-generated random number (such as a cryptographic "salt") prior to generating the original private key to enhance security of 
With respect to claim 13:
	Sadrizadeh, Maim, and Patin teach the apparatus of claim 1, as stated above.
	Patin, in the same field of endeavor, further teaches wherein the SOC is further configured to: 
generate an encrypted seed phrase; and... (By disclosing, the recovery seed is encrypted, asymmetrically, with the public key of the U2F device via a connected device, not limited to a smart phone, laptop, tablet, hardware wallet or another device, such as a mobile device. See at least Patin: paragraph(s) [0172])
Sadrizadeh further teaches store the encrypted seed phrase on a secure element and the carbon key. (By disclosing, the Secure Element used in the hardware encryption device 22 is also talking on a TLS secured SPI bus only to the ARM processor. This thwarts any replay attacks. See at least Sadrizadeh: paragraph(s) [0040])
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 20200013052 A1; hereinafter Fok) in view of Herald, Jr. et al. (US 10430789 B1; hereinafter Herald), and in further view of Sadrizadeh et al. (US 20190251524 A1; hereinafter Sadrizadeh).
With respect to claim 14:
	Fok teaches A method comprising: (See at least Fok: Abstract)
receiving a personal identification number (PIN) from a user of a hardware wallet; (By disclosing, the smart wallet may be associated with a personal identification number (PIN) or passcode that is set by a user. The PIN may be required to be entered (and validated) at the wallet in order to unlock the wallet such that transactions may be processed via the wallet. See at least Fok: paragraph(s) [0011] & [0004])
decrypting a PIN stored in the hardware wallet and comparing the decrypted PIN with the PIN received from the user;... (By disclosing, the smart key device may decrypt the encrypted key and PIN using the private key device key. The PIN may be required to be entered (and validated) (related to comparing) at the wallet in order to unlock the wallet such that transactions may be processed via the wallet. See at least Fok: paragraph(s) [0011] & [0015]-[0016])
However, Fok does not teach ...receiving a fingerprint from the user of the hardware wallet; decrypting fingerprint information stored in the hardware wallet and comparing the decrypted fingerprint information with the fingerprint received from the user; and if the PINs match and the fingerprints match, 
Herald, directed to system, method and computer program product for secure retail transactions (SRT) and thus in the same field of endeavor, teaches 
...decrypting fingerprint information stored in the hardware wallet and comparing the decrypted fingerprint information with the fingerprint received from the user; and (By disclosing, secure transfer of sensitive data for mobile devices is shown, hereinafter referred to as "HardMobile." HardMobile permits the secure transfer of sensitive data (such as credit/debit card number, security code, name, address, social security number, phone number, etc. as desired) from one HardMobile device to another without needing to process the data. This implementation changes the architecture of the mobile device to include fully secure authentication. i.e., if a biometric fingerprint were used to initiate the transaction, the fingerprint storage is encrypted and therefore unreadable if the mobile device is lost and no transactions can occur. See at least Herald: col. 13, lines 17-41; 11/57-67; 27/45-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline cryptocurrency wallet with secure key management teachings of Fok to incorporate the system, method 
Sadrizadeh, directed to devices, systems, and methods for securing and transacting cryptocurrency assets and thus in the same field of endeavor, teaches 
...receiving a fingerprint from the user of the hardware wallet; (By disclosing, the hardware encryption device 22 can optionally include a touchscreen 28 or other screen for communicating information to the user, receiving password or biometric information (e.g., a fingerprint--although a separate biometric reader may be included), and for receiving other user input. See at least Sadrizadeh: paragraph(s) [0020] & [0029])
...if the PINs match and the fingerprints match, creating, by the hardware wallet, a master key to sign a transaction associated with the contents of the hardware wallet. (By disclosing, the present hardware encryption device 22 is connected to the smartphone 22, only when required for transactions requiring authorization using the private key, via a connector 24 (e.g., a LIGHTNING connector, a micro-USB connector, a USB-C connector, and the like.). The hardware 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fok and Herald to incorporate the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh for the benefit of the hardware encryption device 22 equipped with biometric sensors such fingerprint, or eye detection to authenticate and sign the transaction. (See at least Sadrizadeh: paragraph(s) [0029])
Examiner’s Note: 
The limitations “to sign a transaction associated with the contents of the hardware wallet” in claim 14, line 9 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or 
With respect to claim 15:
Fok, Herald, and Sadrizadeh teach the method of claim 14, as stated above.
Fok further teaches further comprising establishing a communication link between a hardware wallet and a software application executing on a computing system. (By disclosing, the method comprising: establishing a connection from a smart wallet device to a user device. See at least Fok: paragraph(s) [0031]-[0032])
With respect to claim 16:
Fok, Herald, and Sadrizadeh teach the method of claim 14, as stated above.
	Sadrizadeh, in the same field of endeavor, further teaches further comprising associating a beneficiary with the hardware wallet. (By disclosing, when the recipients address (beneficiary) and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: paragraph(s) [0024] & [0032])
With respect to claim 17:
Fok, Herald, and Sadrizadeh teach the method of claim 14, as stated above.
	Sadrizadeh, in the same field of endeavor, further teaches further comprising storing beneficiary information with a digital identity and asset management service. (By disclosing, the present hardware encryption device 22 best performs in conjunction with mobile app that provides an integrated ecosystem for the end user. The application is the main gateway for interacting with the cryptocurrencies networks. See at least Sadrizadeh: paragraph(s) [0032], [0042] & [0024]; Fig. 1)
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fok in view of Herald in further view of Sadrizadeh, as applied to claim 14, and in still further view of McCauley et al. (US 20190266576 A1; hereinafter McCauley).
With respect to claim 18:
Fok, Herald, and Sadrizadeh teach the method of claim 14, as stated above.
However, Fok, Herald, and Sadrizadeh do not teach further comprising storing beneficiary information in a carbon key associated with the hardware wallet.
McCauley, directed to digital asset custodial system and thus in the same field of endeavor, teaches further comprising storing beneficiary information in a carbon key associated with the hardware wallet. (By disclosing, the HSM 5 next generates (step 204) the blockchain address (beneficiary information) for the deposit from the public key of the newly-created key pair. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fok, Herald, and Sadrizadeh to incorporate the digital asset custodial system teachings of McCauley for the benefit of providing virtual "air gap" security to critical infrastructure. (See at least McCauley: paragraph(s) [0019])
With respect to claim 19:
Fok, Herald, Sadrizadeh, and McCauley teach the method of claim 18, as stated above.
McCauley, in the same field of endeavor, further teaches further comprising storing the carbon key with the digital identity and asset management service. (By disclosing, the HSM 5 then signs (step 205) the blockchain address with the Organization's private key and returns the signed blockchain address to the online server 2. See at least McCauley: paragraph(s) [0022]-[0023])
With respect to claim 20:
Fok, Herald, and Sadrizadeh teach the method of claim 14, as stated above.
 further comprising authenticating a carbon key coupled to the hardware wallet. (By disclosing, the CCS application on the user device verifies (step 207) the signature of the address before presenting the address to customer. See at least McCauley: paragraph(s) [0023])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noam et al. (US 20200374113 A1) teaches decentralized application platform for private key management, including low-entropy, hardware wallet, and cryptocurrency. 
Konda et al. (US 20180189753 A1) teaches infrastructure for obligation management and validation, including smart wallet, hardware wallet, entropy, and seed. 
Rao (US 20140006277 A1) teaches system and method for providing smart electronic wallet and reconfigurable transaction card thereof, including SOC, pin, fingerprint, private key, physical key, and smart wallet with secure memory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/     Primary Examiner, Art Unit 3687